His Honor,
EMILE GODCHAUX,
rendered the opinion and decree of the Court as follows:
Plaintiff, a gardener and florist, appeals from a judgment on the merits dismissing his suit for the recovery of a balance of account for alleged services rendered and supplies furnished to defendant during a perior of about four years.
It is unnecessary to deal with this matter at great length. The only evidence tending at all to support the claim is the testimony of plaintiff himself which the trial Judge characterizes as “incredible.” And this estimate of it, though somewhat mildly expressed, is by no means erroneous; for aside from the proven unreliability of plaintiff’s testimony in general, the book which he files in connection therewith presents, at least one remarkable feature. He avers that it contains merely a copy of de*201fendant’s account transcribed from an older book which has been destroyed. But defendant’s name has been twice erased in the index so clumsily as to reveal the strange and unaccountable absence from this’ very book of two pages, namely, 6 and 86, to which the index refers as containing what must have been the true account between the parties.
Opinion and decree, April 21st, 1913.
Rehearing refused, May 19th, 1913.
The judgment appealed from is affirmed.
Judgment affirmed.
Dufour, Judge, takes no part.